Order entered October 11, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00624-CR
                                      No. 05-16-00625-CR

                       JAMAL DESMOND MCCLENTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                      Trial Court Cause Nos. F11-26246-I, F16-75306-I

                                             ORDER
        These appeals are REINSTATED.

        By order issued September 6, 2016, we abated these appeals and ordered the trial court to

conduct a hearing to determine whether counsel should be appointed for appellant.               A

supplemental clerk’s record has been filed with the Court containing the trial court’s findings of

fact.   The trial court’s findings indicate that Larry Mitchell was appointed as counsel for

appellant on July 6, 2016. The Court accepts the trial court’s recommendation to reflect Larry

Mitchell as appellant’s counsel of record.

        We DIRECT the Clerk to send all correspondence to Larry Mitchell, P.O. Box 797632,

Dallas, Texas 75379; telephone: (214) 870-3440; email: judge.mitchell@gmail.com.
         We EXTEND the time to file appellant=s brief to THIRTY DAYS from the date of this

order.

                                                 /s/    LANA MYERS
                                                        JUSTICE